DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-3), drawn to a top pressing plate, in the reply filed on 2 March 2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire claim set can be made without serious burden.  This is not found persuasive because, as evidenced below, the three inventions do not share a special technical feature that makes a contribution over the prior art and therefore lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 March 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guen et al. (US 2017/0133655 A1).

Regarding claim 1, Guen discloses a rechargeable battery 100 comprising a cap plate 130, a pair of gaskets 150 and 155 connected to the cap plate, and an electrode assembly 120 with a main body portion and a pair of lead tabs 170 and 171 electrically connected to the current collector tabs disposed on the main body of the electrode assembly [0039], [0048]. The electrical connection is formed via ultrasonic welding [0048] and the lead tabs are further welded to electrode terminals 140 and 145 such that an electrical path may be established between the current collection tabs 121/122 and the electrode terminals 140/145 [0065]. 
Guen further discloses that the battery is comprised of an insulation plate 160 having a pair of plates regions 161 formed at opposite ends of the insulation plate [0059], Fig. 2. The second ends of the lead tabs 170 and 171 are welded to the bodies 141 and 146 in the plate regions 161 [0065]. Guen therefore reads on the claim limitation:
“A top pressing plate (insulation plate 160), which is used for a secondary battery, the secondary battery (rechargeable battery 100) comprising 
a top cover sheet (cap plate 130), 
an insulating separator connected to the top cover sheet (gaskets 150 and 155), 
and an electrode assembly (electrode assembly 120), 
the electrode assembly comprising a main body portion and electrode tabs (lead tabs 170 and 171) connected to the main body portion,
 the electrode tabs each comprising a welding end portion (welded portion between lead tabs 170/171 and electrode terminals 140/145), 
wherein the top pressing plate comprises: 
a first surface and a second surface provided oppositely in a thickness direction of the top pressing plate and an accommodating groove (plate regions 161) recessed from the second surface toward the first surface, 
the top pressing plate can be provided between the insulating separator and the main body portion, the first surface faces the main body portion, the second surface faces the insulating separator, and the accommodating groove is disposed to accommodate the welding end portion.” wherein the first and second surfaces are interpreted as depicted in Modified Fig. 4 of Guen below.


    PNG
    media_image1.png
    301
    386
    media_image1.png
    Greyscale
	In Modified Fig. 4 of Guen, it is evident that the first surface of the insulation plate faces the electrode assembly 120, while the second surface faces the gasket 150. Additionally, plate region 161 is recessed from the second surface toward the first surface.


    PNG
    media_image2.png
    306
    554
    media_image2.png
    Greyscale
Regarding claim 2, Guen meets the claim limitations of the top pressing plate of claim 1 as set forth above. Guen further discloses wherein the accommodating groove, plate portion 161, penetrates the top pressing plate along the entire width of the top pressing plate, as depicted in Modified Fig. 2 of Guen below. Guen therefore meets the claim limitation “wherein the accommodating groove penetrates the top pressing plate in a width direction of the top pressing plate.”

Regarding claim 3, Guen meets the claim limitation of the top pressing plate of claim 1 as set forth above. Guen further discloses wherein the insulation plate is provided with a central region 164 that protrudes from the accommodating grooves, [0064], Fig. 2. Guen therefore reads on the claim limitation “wherein the top pressing plate comprises a first boss (central region 164), the number of the accommodating grooves (plate regions 161) is two, and two accommodating grooves are respectively provided on both sides of the first boss in a length direction of the top pressing plate” because there are two plate regions on either side of the central region 164 in the length direction of the pressing plate, perpendicular to the width direction depicted in Modified Fig. 2 of Guen. The examiner notes that the claim limitation “boss” is interpreted as a protruding part, which is met by the central region 164.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2018/0114954 A1) teaches a secondary battery having a cap plate with protruding parts 180b that accommodate the welding regions of the current collector plate [0047], Fig. 3. The protruding parts are formed from grooves in the cap plate.
Park et al. (US 2016/0099444 A1) teaches a rechargeable battery having a cap plate and an insulation plate 60 wherein the insulation plate has a pair of grooves on either side of a protruding central part where the lead tabs are welded (Fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728